838 F.2d 1215
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.STATE of Tennessee, Plaintiff-Appellee,v.Tamela Renee COOKE, Defendant-Appellant.
No. 87-6170.
United States Court of Appeals, Sixth Circuit.
Feb. 8, 1988.

Before LIVELY, Chief Judge, NATHANIEL R. JONES and MILBURN, Circuit Judges.

ORDER

1
This court entered an order on November 2, 1987, directing appellant to show cause within 21 days why her appeal should not be dismissed for lack of jurisdiction.  On November 23, 1987, appellant sought an extension of time to respond to the November 2 order, for appointment of counsel and to revise the briefing schedule.  By order filed December 4, this court granted appellant an extension of time to December 18 to respond to the November 2 order, denied revision of the briefing schedule and held the briefing schedule in abeyance pending the resolution of the jurisdictional issue.  Appellant has failed to respond to the show cause order.


2
It appears from the record that the order denying removal of a state court criminal proceeding pursuant to 28 U.S.C. Sec. 1443 was entered July 28, 1987.  The notice of appeal filed on October 19, 1987, was 53 days late.  Fed.R.App.P. 4(a) and 26(a).


3
The failure of an appellant to timely file a notice of appeal deprives an appellate court of jurisdiction.  Compliance with Fed.R.App.P. 4(a) is a mandatory and jurisdictional prerequisite which this court can neither waive nor extend.    McMillan v. Barksdale, 823 F.2d 981 (6th Cir.1987);  Myers v. Ace Hardware, Inc., 777 F.2d 1099, 1102 (6th Cir.1985);  Denley v. Shearson/American Express, Inc., 733 F.2d 39 (6th Cir.1984) (per curiam);  Peake v. First Nat'l Bank & Trust Co., 717 F.2d 1016 (6th Cir.1983).  Fed.R.App.P. 26(b) specifically provides that this court cannot enlarge the time for filing a notice of appeal.


4
Accordingly, it is ORDERED that the motion for counsel be denied and the appeal be and hereby is dismissed for lack of jurisdiction.  Rule 9(b)(1), Rules of the Sixth Circuit.